UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin 53233 (414) 299-2000 Fax: (414) 299-2466 February 10, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Green Century Funds File Nos. 33-41692 and 811-06351 Dear Sir or Madam: On behalf of Green Century Funds, a Massachusetts business trust (the “Trust”), we are hereby filing a Supplement to the Statutory Prospectus dated November 28, 2013 (the “Supplement”) pursuant to Rule 497(j) under the Securities Act of 1933, as amended. The Supplement is being filed for the purpose of submitting exhibits containing interactive data format risk/return summary information for the Equity Fund series of the Trust. Please contact the undersigned at (414) 299-2000 with any questions about this filing. Very truly yours, /s/ Benjamin D. Schmidt AVP Fund Administration
